DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims (1-10) are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language (dated 22 February 2021) distinguishes the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A display device comprising:
a display panel comprising a gate line, a data line, a power line, and a pixel at a crossing region of the gate line, the data line, and the power line;
a timing controller configured to generate a gate driving control signal, a data
driving control signal, a second power control signal, and a switch control signal based on a display period representing a time interval of frames; and
a driving circuit configured to provide a gate signal to the pixel through the gate line based on the gate driving control signal, and configured to provide a data signal to the pixel through the data line based on the data driving control signal,
wherein a power voltage for driving the pixel is provided to the pixel through the power line, and
wherein the driving circuit comprises:
a charging pump unit configured to generate a secondary power voltage to be adjusted with time during the display period in response to the second power control
signal; and
a power selecting unit configured to connect the power line to a power supply or the charging pump unit based on the switch control signal”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625